[Cite as State v. Wagner, 2022-Ohio-801.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                Plaintiff-Appellee,               :
                                                            No. 109678
                v.                                :

DAVID WAGNER,                                     :

                Defendant-Appellant.              :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: APPLICATION GRANTED
                RELEASED AND JOURNALIZED: March 16, 2022


                            Cuyahoga County Court of Common Pleas
                                 Case No. CR-19-636068-B
                                 Application for Reopening
                                     Motion No. 551045


                                            Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Mary M. Frey, Assistant Prosecuting
                Attorney, for appellee.

                John P. Parker, for appellant.


EMANUELLA D. GROVES, J.:

                   David Wagner has filed a timely application for reopening pursuant

to App.R. 26(B). Wagner seeks to reopen the appeal, rendered in State v. Wagner,

8th Dist. Cuyahoga No. 109678, 2021-Ohio-3107, that affirmed the trial court’s
imposition of consecutive sentences, totaling 15 years, in State v. Wagner, Cuyahoga

C.P. No. CR-19-636068-B. We grant Wagner’s application for reopening.

                 Pursuant to App.R. 26(B)(1), an appellant in a criminal matter may

move to reopen an appeal based on a claim of ineffective assistance of appellate

counsel. The test for ineffective assistance of trial counsel, found in Strickland v.

Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), is the

appropriate standard to determine whether appellate counsel was ineffective

under App.R. 26(B)(5). The applicant “must prove that his counsel [was] deficient

for failing to raise the issue he now presents, as well as showing that had he

presented those claims on appeal, there was a ‘reasonable probability’ that he would

have been successful.” State v. Spivey, 84 Ohio St.3d 24, 25, 701 N.E.2d 696 (1998).

To prevail on an application to reopen, defendant must establish “a colorable claim”

of ineffective assistance of appellate counsel under the standard established

in Strickland.

                 The Supreme Court of Ohio, in State v. Leyh, Slip Opinion No. 2022-

Ohio-292, a very recent opinion issued on February 8, 2022, reversed the Ninth

District Court of Appeals on the basis that the applicant, through his App.R. 26(B)

application for reopening, had demonstrated that there existed a genuine issue as to

whether he was deprived of the effective assistance of appellate counsel. The Ohio

Supreme Court further held that the applicant is not initially required, through his

application for reopening, to conclusively establish ineffective assistance of

appellate counsel.
      Thus, the two-stage procedure prescribed by App.R. 26(B) requires
      that the applicant seeking permission to reopen his direct appeal show
      at the first stage that there is at least a genuine issue — that is,
      legitimate grounds — to support the claim that the applicant was
      deprived of the effective assistance of counsel on appeal. See App.R.
      26(B)(5). If that showing is made and the application is granted, the
      applicant must then establish at the second stage the merits of both the
      direct appeal and the claim for ineffective assistance of appellate
      counsel. See App.R. 26(B)(9).

Leyh at ¶ 25.

                 The facts, pertinent to Leyh, involved the failure of appellate counsel

to include as part of the record, a transcript, and a confidential presentence-

investigation report (“PSI”). Similar to the facts in Leyh, Wagner argues that there

exists a genuine issue as to whether appellate counsel was ineffective for failing to

raise on appeal the failure of trial counsel to include a competency evaluation and a

PSI as part of the trial court record. Specifically, Wagner argues that the competency

report and the PSI contained mitigation information that may have resulted in the

trial court imposing a lesser sentence of incarceration. As stated by the Supreme

Court of Ohio:

      As we have noted, the structure and text of App.R. 26(B) plainly
      contemplate stages of analysis. In this case, Leyh had to show only at
      the first stage of the procedure a genuine issue that he was deprived of
      the effective assistance of appellate counsel. He was not required to
      conclusively establish ineffective assistance of appellate counsel just to
      be allowed to argue in a reopened appeal that he was deprived of the
      effective assistance of appellate counsel. Contrary to the reasoning of
      the court of appeals, Leyh did not have to prove that he would win the
      reopened direct appeal and prevail on his claim of ineffective assistance
      of appellate counsel as a precondition to reopening the direct appeal
      for further legal proceedings to contest the trial court’s alleged failure
      to merge allied offenses.
Leyh at ¶ 35.

                Herein, there exists a genuine issue as to whether Wagner was

deprived of the assistance of appellate counsel. We further find that there exists a

reasonable probability that had appellate counsel presented the proposed

assignments of error contained within the application for reopening, the results of

the appeal may have been different. As a result, we find that the application for

reopening is well taken. State v. Nix, 8th Dist. Cuyahoga No. 106894, 2019-Ohio-

1640; State v. Rosemond, 1st Dist. Hamilton No. C-180221, 2011-Ohio-768.

                The reopened appeal will be limited to the issues raised in Wagner’s

eight proposed assignments of error in support of the application for reopening.

Issues previously addressed by this court, in Wagner’s original appeal, shall not be

considered. See App.R. 26(B)(7).

                The court appoints John P. Parker, 988 East 18th Street, Cleveland,

Ohio 44119, 216-881-0900, to represent Wagner. Counsel is instructed to apply for

compensation within 30 days after journalization of this court’s final decision in the

reopened appeal. See Loc.App.R. 46(C).

                The clerk of courts is ordered to reassemble and transmit, within 45

days of the date of this entry, the record in 8th Dist. Cuyahoga No. 109678 as it

existed during the court’s original review of the judgment rendered in State v.

Wagner, Cuyahoga C.P. No. CR-19-636068-B. Wagner is permitted to supplement

the reassembled record with the competency report, the PSI, and any other material
that has been omitted from the record “by error or accident or is misstated.” See

App.R. 9(E) and 26(B)(2)(e).

              Briefs of the parties shall be filed in accordance with the time frames

established within Loc.App.R. 16 and shall conform to the App.R. 16 and 19.

              Application for reopening is granted.



_________________________
EMANUELLA D. GROVES, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
CORNELIUS J. O’SULLIVAN, J., CONCUR